EXHIBIT 1
                            NOTICE TO THE BAR
                         MASS TORTS – ASBESTOS LITIGATION


       A previous notice advised of the application made to the Supreme Court for designation

of all New Jersey state court asbestos litigation as a mass tort and assignment of that litigation

for centralized management to Judge Ann G. McCormick in Middlesex County.                    That

application was submitted pursuant to Rule 4:38A and the Revised Mass Tort Guidelines as

promulgated by Directive #10-07 and was published for comment. The Court received one

comment regarding the application. This notice is to advise that the Supreme Court, after

considering the application and the comment, has designated all state court asbestos litigation as

a mass tort and has assigned it to Judge McCormick for centralized management. Published with

this notice are the Supreme Court’s April 8, 2008 Order as well as Judge McCormick’s April 8,

2008 Case Management Order. Both Orders are also posted in the Mass Tort Information Center

on the Judiciary’s Internet web site (www.njcourtsonline.com).

       Questions concerning this matter may be directed to Michelle V. Perone, Esq., Chief,

Civil Court Programs, Administrative Office of the Courts, Hughes Justice Complex, P.O. Box

981, Trenton, New Jersey           08625-0981; telephone (609) 984-5431; email address

michelle.perone@judiciary.state.nj.us.


                                             /s/ Philip S. Carchman

                                             Philip S. Carchman, P.J.A.D.
                                             Acting Administrative Director of the Courts

Dated: April 11, 2008
                     SUPREME COURT OF NEW JERSEY


       On application made pursuant to Rule 4:38A and the Mass Tort Guidelines

promulgated by Directive #10-07 in accordance with that Rule, it is hereby ORDERED

that all pending and future state court actions seeking damages or other relief arising out

of alleged exposure to asbestos are designated as a mass tort for centralized case

management purposes; and

       It is FURTHER ORDERED that any and all such complaints that have been filed

in any other county shall be transferred to Superior Court, Law Division, Middlesex

County and assigned to the Superior Court Judge Ann G. McCormick, with the assistance

of Special Master Agatha N. Dzikiewicz; and that, pursuant to N.J. Const. (1947), Art.

VI, sec. 2, par. 3, the provisions of Rule 4:3-2 governing venue in the Superior Court are

supplemented and relaxed so that all future such complaints, no matter where they might

be venued, shall be filed in Middlesex County and assigned to Judge McCormick; and

       It is FUTHER ORDERED that Judge McCormick shall oversee all management

and trial issues in these matters; and

       It is FURTHER ORDERED that no Mediator or other Master may be appointed

in this litigation without the express prior approval of the Chief Justice.



                                                       For the Court,

                                                     /s/ Stuart Rabner

                                                       Chief Justice

Dated: April 8, 2008
                                                                 SUPERIOR COURT OF NEW JERSEY
                                                                 LAW DIVISION: MIDDLESEX COUNTY
__________________________________________
                                                                 CASE NO. 601

IN RE: ASBESTOS LITIGATION                                                 CIVIL ACTION
--------------------------------------------------------------
           APPLICABLE TO ALL CASES                                   CASE MANAGEMENT ORDER




      It appearing that all asbestos cases are centralized for management in Middlesex County
by Order of the Supreme Court of New Jersey, dated April 8, 2008;

        And it further appearing that an equitable, economic and expedient resolution of these
cases require an orderly management plan for this litigation; and therefore

         IT IS ON THIS          10th      day of APRIL, 2008, ORDERED as follows:

I. GENERAL APPLICABILITY

         1.       This Order applies to all cases transferred to Middlesex County pursuant to the
                  Supreme Court Order of April 8, 2008. The cases are centralized to avoid
                  duplication and to prevent conflicts. These actions are not consolidated. Each
                  case will retain its own docket number.

         2.       These cases shall be governed by the procedures utilized in Middlesex County
                  asbestos litigation, as set forth in the General Order contained in the Manual for
                  Asbestos Cases, found on the judiciary website at www.judiciary.state.nj.us/mass-
                  tort/asbestos/index.htm.

         3.       All court files shall be transferred from the original vicinage of venue to the
                  Middlesex County Mass Tort Clerk’s Office as soon as practicable along with a list of
                  all cases being transferred from the original vicinage.

         4.       All orders by transferor Courts imposing dates for pleadings or discovery are vacated.

         5.       All pleadings shall be filed with the Clerk – Mass Tort Litigation, Middlesex County
                  Courthouse, P.O. Box 2690, 56 Paterson Street, New Brunswick, NJ 08903. All
                  pleadings shall include “Civil Action – Asbestos Litigation” in the caption.

         6.       Counsel for plaintiffs shall provide to the Court, either prior to or at the initial
                  meeting scheduled on May 8, 2008, a list of their inventory of active cases, including
                  case name, docket number, and a list of all parties in each case. For each defendant,
                  counsel must be identified by name, firm name, address, telephone number, fax
                  number and e-mail address. Plaintiffs’ counsel shall also advise the Court whether
                  their inventory of cases may be consolidated either by trade/occupation or work site.
                  Furthermore, plaintiffs’ counsel shall submit to the Court and serve on all defense
                  counsel by June 2, 2008 Plaintiff’s Initial Fact Sheet (Attachment A to the General
                  Order).

         7.       Orders and notices common to the entire litigation are available on the Judiciary
                  web page for Mass Tort Litigation, which may be accessed at
                  www.judiciary.state.nj.us/mass-tort/index.htm.




II. INITIAL MEETING WITH JUDGE McCORMICK

        The Honorable Ann G. McCormick will hold an in-person initial meeting on May 8,
2008 @ 10 a.m. at Middlesex County Courthouse, Courtroom 304, 56 Paterson Street, New
Brunswick, New Jersey. All counsel whose cases are subject to transfer to Middlesex County
from their original vicinage, pursuant to the Supreme Court Order, dated April 8, 2008, shall
attend.



                                                      /s/ Ann G. McCormick
                                                      ______________________________
                                                      ANN G. McCORMICK, J.S.C.




Asbestos Litigation – CMO I                                                                   page 2
